Citation Nr: 1760937	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  09-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension other than as a result of herbicide exposure, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel





INTRODUCTION

The Veteran served in active duty in the U.S. Army from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This issue was among those before the Board in December 2012, when entitlement to service connection for basal cell and squamous cell carcinomas, a thyroid disability, and right ear hearing loss were denied. Those claims are no longer on appeal before the Board.  Other issues were remanded for additional development, including the claim for service connection for hypertension.

In December 2015, the Board denied entitlement to service connection for hypertension, left ear hearing loss, and tinnitus. An increased rating to 20 percent, but no more, for service connected diabetes mellitus was also granted. The issues of entitlement to service connection for a psychiatric disability, service connection for hypertension as a result of herbicide exposure, and entitlement to an initial compensable rating for erectile dysfunction were remanded for further development.

The Veteran appealed the December 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a Joint Motion for Partial Remand (JMPR) to vacate and remand the December 2015 denial of service connection for hypertension as secondary to service-connected diabetes mellitus.  The appeals for service connection for left ear hearing loss, tinnitus, and an increased rating for diabetes were dismissed.  Furthermore, the Court noted that it lacked jurisdiction over the Board remand for service connection for hypertension due to herbicide exposure, service connection for a psychiatric disability, and a higher initial rating for erectile dysfunction.

The appeal was returned to the Board for action consistent with the January 2017 JMPR.  In May 2017, the Board remanded this matter to afford the Veteran another VA examination.  Pursuant to the remand, the VA examination was conducted in May 2017.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet App 141 146 47 (1999); Stegall v. West 11 Vet App 268,271 (1998).

As to the issues of entitlement to service connection for a psychiatric disability, hypertension as due to exposure to herbicides, and entitlement to a compensable rating for erectile dysfunction. The Board notes that while some development has been done on the psychiatric and hypertension due to herbicides claims, no Supplemental Statement of the Case has been issued addressing this development, and no Statement of the Case has been issued on the erectile dysfunction claim, as directed in the 2015 remand. Nor have any of these issues been certified to the Board as ready for appellate review. Accordingly, these issues are not currently before the Board, and will not be addressed in this decision. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

Hypertension was not manifested during active service or within one year of separation therefrom, and is not otherwise related to service, to include as proximately due to or chronically aggravated by his service-connected diabetes mellitus, type II.





CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(e), 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310 (a). Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

38 C.F.R. § 4.104 Diagnostic Code 7101 Note (1) defines hypertension as when "the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

Service connection for hypertension may be established on a presumptive basis by showing that hypertension manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Where hypertension manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of hypertension during service.  38 C.F.R. § 3.307(a) (2017).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Hypertension

The Veteran contends that he has had hypertension for over 30 years that was caused by his service-connected diabetes.  The Veteran contends that his blood pressure readings in-service indicate a diagnosis of hypertension, stage I.  See Veteran's October 2010 Lay Statements, p. 1; also see Representative's November 2012 Statements, p. 4.  However, the Veteran's service treatment records are silent for high blood pressure.  The Veteran's service treatment records show the Veteran's blood pressure at his July 1966 entrance examination was measured at 136/88 mmHg, and his blood pressure at his July 1968 separation examination was measured at 136/88 mmHg.  These are the only blood pressure readings that are indicated in the Veteran's service treatment records, and the readings are under the threshold for a hypertension diagnosis under 38 C.F.R. § 4.104.  
 
In September 2009, the Veteran had a VA examination.  As the Veteran's claims file was not available to the examiner, the medical history noted in the examination was based on the Veteran's recollection of his medical history.  His blood pressure readings at the examination were 159/82 mmHg, 153/81 mmHg, and 150/80 mmHg, which are under the threshold for a hypertension diagnosis.  The examiner opined that the Veteran's hypertension is not a complication of his service-connected diabetes, because the Veteran had hypertension many years before he was diagnosed with diabetes.  As stated in the December 2012 Board decision, although the VA examiner indicated that the Veteran's hypertension "is worsened or increased" by the Veteran's diabetes, his rationale was not sufficient as it was based on the possibility of a future event, i.e. the Veteran developing diabetic renal disease.  

In February 2013, the Veteran was afforded another VA examination. The physician opined that, since the Veteran did not have documentation of a progressive rise in blood pressure in service or in the years immediately following separation from service, it is less-likely as not that his current hypertension is related to military service.  With respect to the issue of aggravation, the physician opined that, in order for diabetes to permanently aggravate hypertension beyond its natural progression, there has to be evidence of either diabetic neuropathy or impaired renal function.  Given the absence of microalbuminuria, a form of diabetic neuropathy, and impaired renal function, the physician opined that there is no mechanism for his diabetes to aggravate his long standing hypertension.  The examiner concluded that the recent elevation of his systolic blood pressures is due to the natural progression of his disease process.

In May 2017, the Veteran was afforded another VA examination to properly address whether the Veteran's hypertension was aggravated by his service connected diabetes mellitus.  Based on blood pressure readings taken in February 2009, March 2009, October 2012, and December 2013, the physician classified the Veteran's condition as "white coat hypertension," in which blood pressure readings can become elevated as a result of anxiety in being examined by a new physician rather than the Veteran's usual primary care practitioner. The physician reasoned that the brief elevation of blood pressure at the time of the examination is not related to his diabetes mellitus. In addition, as the physician also stated in the Veteran's February 2013 examination, the physician reasoned there was no mechanism whereby the Veteran's diabetes could aggravate his hypertension, given the absence of microalbuminuria or renal functional impairment.

Applying the evidence of record to the elements of direct service connection, the Veteran has a current hypertension diagnosis as indicated most recently in the May 2017 VA examination.  

Second, while the Veteran states that his hypertension began in service, the Veteran's service treatment records are silent for a hypertension diagnosis.  Also, the only blood pressure readings taken while in service at his entrance an separation examinations in July 1966 and July 1968 respectively were both under the threshold for a hypertension diagnosis under §  4.104.  While the Veteran is competent to report symptoms and experiences observable by her senses, the Veteran is not competent to diagnose hypertension, or determine its cause, as this requires specialized knowledge and medical testing to understand the complexities of the cardiovascular system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  As the Veteran's service treatment records are silent do not indicate the Veteran had hypertension in service, the Board finds that the Veteran's claim fails to establish an in-service event.

Third, a negative February 2013 VA opinion notes that since the Veteran did not have documentation of a progressive rise in blood pressure in service or in the years immediately following separation from service, it is less likely as not that his current hypertension is related to military service.  Moreover, while the Veteran states that his hypertension began in service, there is no indication of an in-service diagnosis of hypertension.  As was stated above, his blood pressure measurements taken on the entrance and separation examinations were under the threshold for a hypertension diagnosis.  The next blood pressure reading of 160/110 mmHg was not recorded until eight years after the Veteran's discharge from service.  As the Veteran was not diagnosed with hypertension for many years after separation, the Board finds that the Veteran's claim fails to establish in service incurrence or a nexus between the Veteran's current diagnosis of hypertension and his military service.  The Veteran fails to meet the criteria for direct service connection.  

Finally, the Veteran has contended that his hypertension has been caused or aggravated beyond its normal course of progressions by his service-connected diabetes mellitus.  However, no treating or examining provider has indicated the presence of any link between the Veteran's hypertension and diabetes mellitus.  This question was addressed in both the February 2013 and May 2017 VA examinations.  In the May 2017 opinion, the examiner classified the Veteran's hypertension as "white coat hypertension." The examiner opined that, absent microalbuminuria or renal functional impairment, there is no mechanism whereby the Veteran's diabetes could aggravate his hypertension.

While the Board has considered with sympathy the Veteran's lay statements, it cannot afford probative weight to his assertions with respect to the etiology of his hypertension in this case.  While he is competent to report his experiences and symptoms since service, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his hypertension.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran's reports of his symptoms are relevant, competent, and credible; however, the question of the etiology of hypertension is limited to the purview of someone with medical knowledge and training, such as the VA examiner in this case.  

With respect to the question of secondary service connection, to include proximate causation or aggravation, the Board finds the May 2017 VA examiner's assessment to be the most probative evidence of record.  As the May 2017 opinion was provided by a VA physician and is supported by a reasoned opinion that is consistent with the evidence of record, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  In this opinion, the physician opined that there was no mechanism whereby the Veteran's diabetes could aggravate his hypertension, given the absence of microalbuminuria or renal functional impairment.  

The rationale, while not extensive, was sufficient, and accurately portrayed the evidence and addressed the relevant facts.  It is clear that the examiner reviewed the entire claims file and considered the appellant's contentions. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

As to the February 2013 VA examination, as noted in the May 2017 remand and January 2017 remand by the Court of, the examiner there failed to use the proper standard.  While this deficiency was sufficient to require a new examination, considering that the opinion was consistent with the evidence of record, it cannot be said that the opinion is entirely without merit.  Here, then, while the Board will not assign significant weight to the February 2013 opinion, the Board finds that the opinion does bolster the May 2017 opinion.

In sum, the evidence does not show that it is at least as likely as not that hypertension is related to active service; manifested within one year from the date of separation from service; or that it was caused or aggravated by service-connected disabilities.  The probative value of the Veteran's assertions is outweighed by the probative value of the thorough and reasoned opinion of the physician who performed the February 2013 and May 2017 VA examinations.  

As the preponderance of the evidence is against the claim, service connection for hypertension, other than as related to herbicide exposure, must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for hypertension other than as a result of herbicide exposure, to include as secondary to service-connected diabetes mellitus type II, is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


